DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The side wall refence number 214 in paragraph #35 is not found in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3	Claims 3-5, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “second cylindrical portion” in claims 3, 4, 5 and 19 (thrice) is used by the claim to mean “a disc” while the accepted meaning is “an object with flat circular ends and long straight sides.” The term is indefinite because the specification does not clearly redefine the term.
Similarly, in claim 19, line 18 and claim 20, line 16 the term “diameter” is used by the claim to mean “minor axis length ” while the accepted meaning is “the width of a circle” The term is indefinite because the specification does not clearly redefine the term.
Also, in claim 19, line 22  and claim 20, line 21 the term “diameter” is used by the claim to mean “major axis length ” while the accepted meaning is “the width of a circle”. The term is indefinite because the specification does not clearly redefine the term.


Claim Rejections - 35 USC § 102
4	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5	Claims 1, 10, 15 and 17   rejected under 35 U.S.C. 102 (a)(1)as being anticipated by Kim KR 100821143.
Kim discloses an apparatus for sixing a cover to a vehicle cargo area comprising:
(claim 1) a hinge pin (18) in a wall of the vehicle cargo area (see attached abstract machine language translation);
a cargo cover (1) defining first and second slots (see 4, 4 in figure 4); and
a single-piece clip (5)comprising:
a first fixing feature (12A) positioned in the first slot (4); and
a second fixing feature(12B)  positioned in the second slot (4), wherein the clip
defines a channel (7) receiving the hinge pin.

In regard to claim 10, Kim discloses wherein the channel forms an opening in a lower face of the clip (see 8 in figure 5).

In regard to claim 15, Kim discloses wherein the channel defines a pinch point (see figure 3 where opening pinches together at narrower entrance into circular portion 7) having a narrower width than the remainder of the channel .

In regard to claim 17, Kim discloses wherein the width of the pinch point is less than a diameter of the hinge pin (see .



Claim Rejections - 35 USC § 103
6	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
7	Claims 2-6  are  rejected under 35 U.S.C. 103 as being unpatentable over Kim KR 100821143 in view of Mustapha FR 2968615
Kim meets the claim limitations as applied above.
The claimed invention is distinguishable from Kim by its recitation of  the first and second fixing features being cylindrical.
Mustapha discloses a clip device for mounting a cargo cover.   The clip device 8 is fixed to the cover 2 by its cylindrical portion 13.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention wherein each of the first fixing feature and the second fixing feature comprises a first cylindrical portion extending from a side wall of the clip.

In regard to claim 3, Mustapha discloses herein each of the first fixing feature and the second fixing feature further comprises a second cylindrical portion (17, 17) spaced from the side wall.

In regard to claim 4, Mustapha discloses wherein a diameter of the second cylindrical portion is larger than a diameter of the first cylindrical portion (see figure 1 wherein 17 diameter is larger than diameter of cylinder portion 13.

In regard to claim 5, Mustapha discloses wherein the cargo cover is positioned between the second cylindrical portions and the side wall of the clip (one the clip 8 is snapped onto the cover 2).

In regard to claim 6, Mustapha discloses wherein each of the first fixing feature and the second fixing feature comprises a cylindrical protrusion extending from a side wall of the clip (see two fixing features (13, 13 in figure 1).


8	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim KR 100821143 on view of Seung KR 100937244.
Kim meets the claim limitations as applied above.
The claimed invention is distinguishable from Kim by its recitation of the clip being made from EDPM.
Seung in its the attached machine translation discloses prior art brackets used for supporting the cargo cover being made from  EDPM to reduce noise.  
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to construct the clip from EDPM rubber to reduce noise.
9	Claims 11-13 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Kim KR 100821143 in view of  Tae KR 101459492.
Kim meets the claim limitations as applied above.
The claimed invention is distinguishable from Kim by its recitation of the hinge pin receiving opening being  positioned closer to one of the fixing features.
Tae discloses a clip 10 in figure 2 wherein the hinge pin receiving opening 5 is seen as being located to the left of the center more toward fixing feature 30 than fixing feature 40.  Kim discloses the hinge pin receiving opening being located in the center of the clip  
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Kim to have its opening closer to the one fixing end as taught by Tae to better secure the hinge pin from displacement out the opening caused by vertical vibration forces.
In regard to claim 12, Tae discloses a channel that extends upwardly from the opening and turns toward the other one of the first fixing feature and the second fixing feature (see figure 2). 

In regard to claim 13, Kim discloses wherein a width of the opening is larger than a diameter of the hinge pin (the hinge pin is inserted into the clip .

In regard to claim 16, Tae discloses wherein the pinch point is defined between an upwardly extending wall portion in a lower section of the channel and a downwardly extending wall portion in an upper section of the channel (see pin 7 received between pinchers figure 2).

10	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim KR 100821143 in view of  Marovskis EP 0662426.
Kim meets the claim limitations as applied above.
The claimed invention is distinguishable from Kim by its recitation a cross-section of the hinge pin forms an elliptical shape.
The Marovskis discloses a method of connecting and locating a wall 14 into position on a base 12 .  In figures 4 and 5 the wall includes a channel 52 for receiving a hinge pine 42.  The hinge pin 42 has an elliptical cross-section wherein the smaller width portion of the elliptical cross-section is aligned to fit through the slot in figure 5.  In figure 4 the wall is fixed to the base once the elliptical cross-section is rotated 900 so that the major axis portion that is  greater than the throat of the pincher section 52 prevents the hinge pin from being displaced through the slot (see claim 1 in Marovski).
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the hinge pin in Kim to have an elliptical cross-section as taught by Marovski publication to better secure the cover to the vehicle hinge pin.

Allowable Subject Matter
Claims 19 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 7, 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art listed on the attached USPTO form 892 is cited for their cargo covers and vehicle attachment structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612